Title: From George Washington to Brigadier General James Potter, 15 October 1777
From: Washington, George
To: Potter, James



Sir
Head quarters 15th Octobr 1777 8 ’OClock P.M.

I have just received Advice from Captain Lee of light Dragoons that 7 Regiments of the Enemy’s Force receiv’d Marching orders at One OClock P.M. this day, this information he had from a Deserter of the 15th who came out this Afternoon; what the destination or Route was he could give no Account of. I thought it necessary to give you this intelligence by express, as there is a probability that this may be

intended as an Escort towards Chester or possibly to surprize your party, in either of which cases you should be prepared for them. The Enemy’s communication with Chester is kept up by way of the lower ferry & Provence Island. I am Sir your mo. Obedt Servant

Go: Washington

